DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to radio frequency (RF) signal boosters for vehicles (col. 1 lines 27-28).
Application No. 17/301,047
U.S. Patent No. 10,992,332 B2
2. (New) A signal booster system comprising: a first unit configured to receive a radio frequency (RF) downlink signal from a base station antenna and to provide a boosted RF uplink signal to the base station antenna for wireless transmission, wherein the first unit comprises a first booster circuit; and a second unit configured to connect to the first unit by a cable, wherein the second unit is configured to receive an RF uplink signal from a mobile station antenna and to provide a boosted RF downlink signal to the mobile station antenna for wireless transmission, wherein the second unit comprises a second booster circuit configured to separate the RF uplink signal into a high frequency uplink signal and a low frequency uplink signal, wherein the second unit amplifies the high frequency uplink signal but does not amplify the low frequency uplink signal.
1. A vehicle signal booster system comprising: a top unit configured for installation on a roof of a vehicle, wherein the top unit is configured to receive a radio frequency (RF) downlink signal from a base station antenna and to provide a boosted RF uplink signal to the base station antenna, wherein the top unit comprises a first booster circuit; and an interior unit configured for installation in a cabin of the vehicle and configured to connect to the top unit by a cable, wherein the interior unit is configured to receive an RF uplink signal from a mobile station antenna and to provide a boosted RF downlink signal to the mobile station antenna, wherein the interior unit comprises a second booster circuit configured to separate the RF uplink signal into a high frequency uplink signal and a low frequency uplink signal, wherein the interior unit amplifies the high frequency uplink signal but does not amplify the low frequency uplink signal.


Claims 3-21 of current application corresponds with claims 2-20 of issued patent and therefore are rejected under nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649